Case 1:19-cv-01471-DDD-JPM Document 46 Filed 02/05/21 Page 1 of 10 PageID #: 170



                                                                                    b
                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                           ALEXANDRIA DIVISION

  DAVID DIXON,                          CIVIL ACTION 1:19-CV-01471
  Plaintiff

  VERSUS                                JUDGE DRELL

  JOSEPH BARR, ET AL.,
  Defendants                            MAGISTRATE JUDGE PEREZ-MONTES


                              MEMORANDUM ORDER

        Plaintiff David Dixon (“Dixon”) filed a second Motion to Amend Complaint

  (ECF No. 41) that is GRANTED IN PART AND DENIED IN PART. Dixon also

  filed Motion for Extension of Time (ECF No. 38) that is DENIED AS MOOT.

        Defendants Joseph Barr and Sandy McCain filed two Motions to Dismiss.

  ECF Nos. 15, 27. Because Defendants’ second Motion to Dismiss (ECF No. 27)

  supercedes their first Motion to Dismiss (ECF No. 15), Defendants’ first Motion to

  Dismiss (ECF No. 15) is DENIED AS MOOT.

  I.    Background

        Plaintiff David Dixon (“Dixon”) filed a civil rights complaint pursuant to 42

  U.S.C. § 1983 and asserting supplemental state law claims. Dixon alleges that,

  while he was confined in the Raymond Laborde Correctional Center (“RLCC”) in

  Cottonport, Louisiana, in November 2018, he was injured by a defective hydraulic

  jail door and denied timely medical treatment, resulting in the partial amputation
Case 1:19-cv-01471-DDD-JPM Document 46 Filed 02/05/21 Page 2 of 10 PageID #: 171




  of a finger.     The named Defendants are Warden Sandy McCain, 1 Joseph Barr

  (“Barr”) (a deputy employed at RLCC), and unnamed RLCC employees: Medical

  Officer 1, Medical Officer 2, and Guard Officers Unknown.

           Dixon alleges that, on November 29, 2018, Officer Barr rushed past Dixon,

  “maliciously and intentionally” knocking Dixon to the ground. ECF No. 1 at ¶ 5.

  Dixon grabbed a door frame to stop his fall and sustained a severe injury to the tip

  his right middle finger when a defective hydraulic jail door slammed shut, crushing

  his fingertip. ECF No. 1 at ¶¶ 6-8. Dixon waited seven to eight hours for the

  Unknown Medical Officers to take him to the hospital, during which time his wound

  was not cleaned or prepped in any way. As a result, Dixon’s right middle finger had

  to be amputated at the first knuckle. ECF No. 1 at ¶¶ 6-12.

           Dixon further contends that, after he returned from hospital, he was denied

  his prescribed pain medication by the RLCC Medical Officers and Guards until

  December 3, 2018. 2 ECF No. 1 at ¶¶ 13-15. Dixon contends he was again denied

  pain medication on December 5, 2018. ECF No. 1. On December 6, 2018, the

  Unknown Medical Officers began providing Dixon with Ibuprofen for pain. ECF No.

  1 at ¶ 17.       Dixon further alleges the Unknown Defendants only changed his

  bandages and cleaned his wound one time between the surgery and December 9,

  2018, despite the doctor’s instructions to the contrary. ECF No. 1 at ¶¶ 18-20.

  Dixon contends that, when they changed his bandages, they did so in a rough


  1A Suggestion of Death was filed (ECF No. 34) and Warden Sandy McCain was terminated
  as a Defendant by the Clerk of Court.

  2   At one point, a guard gave Dixon Ibuprofen and an ice pack. ECF No. 1, ¶ 14.
                                                2
Case 1:19-cv-01471-DDD-JPM Document 46 Filed 02/05/21 Page 3 of 10 PageID #: 172




  manner.   ECF No. 1 at ¶ 18. One Unknown Medical Officer “stabbed” Dixon’s

  injured finger with a pair of scissors on one occasion. ECF No. 1 at ¶ 19.

         Dixon was released from prison on December 24, 2018. ECF No. 1 at ¶ 21.

  Due to infection, his nail bed was later removed. ECF No. 1 ¶ 23.

         Dixon seeks damages, including punitive damages, pursuant to 42 U.S.C. §

  1983 and La. C.C. arts. 2315, 2317, and 2322.

         No Defendant has answered the Complaints. Instead, Barr and McCain filed

  a Motion to Dismiss pursuant to Fed. R. Civ. P. 12(b)(6) for failure to state a claim

  against on which relief can be granted. (ECF No. 15).

         In response, Dixon filed an Amended Complaint (ECF No. 19). Dixon alleges

  that: Defendant Barr “intentionally and maliciously” knocked him to the ground

  (ECF No. 19 at ¶6); Medical Officers 1 and 2 maliciously and intentionally failed to

  render necessary aide to Dixon after he was injured, and failed to provide the

  prescribed medication to Dixon after his surgery (ECF No. 19 at ¶ 9, ¶ 14); Medical

  Officer 1, Medical Officer 2, or a Guard Officer stabbed Dixon in his injured finger

  with scissors, in violation of the Eighth Amendment’s prohibition against cruel and

  unusual punishment (ECF No. 19 at ¶ 19); and Warden McCain is liable for the acts

  of his employees under respondeat superior liability, and for failing to properly

  maintain the malfunctioning hydraulic door (ECF No. 19 at ¶3, ¶91).            Dixon

  contends the hydraulic door that injured him had been malfunctioning for a

  substantial period of time and had injured “multiple” other inmates. ECF No. 19 at

  ¶ 8.



                                            3
Case 1:19-cv-01471-DDD-JPM Document 46 Filed 02/05/21 Page 4 of 10 PageID #: 173




        Barr and McCain then filed a second Motion to Dismiss pursuant to Fed. R.

  Civ. P. 12(b)(6) for failure to state a claim on which relief can be granted. ECF Nos.

  27, 30. Dixon opposes that Motion. ECF No. 29. Defendants’ second Motion to

  Dismiss is addressed in a separate Report and Recommendation.

        Dixon then filed a Motion for Leave to File a Second Amended Complaint

  (ECF Nos. 39, 41), seeking to substitute: Kathy Gremillion, LPN) as Medical Officer

  1; Heather Cormier, NPC as Medical Officer 2; and Captain Stephen Coody as

  Guard Officer 1. ECF No. 39 at p. 2. Dixon further seeks to substitute Warden

  Marcus Myers for former Warden Sandy McCain. ECF No. 39, at p. 3. Dixon also

  seeks to add the State of Louisiana, Department of Safety and Corrections as party

  responsible for the premises of RLCC and the care of RLCC inmates, and liable for

  the acts of its subordinates under state law.

  II.   Law and Analysis

        A.     Dixon’s Motion to Amend to substitute Warden Myers for Warden
               McCain is granted.

        Dixon filed a Motion to Amend (ECF NO. 41) to substitute Warden Myers for

  Warden McCain. ECF No. 39. Fed. R. Civ. P. 25 provides in pertinent part:

        (a) Death.
              (1) Substitution if the Claim Is Not Extinguished. If a party dies
              and the claim is not extinguished, the court may order
              substitution of the proper party. A motion for substitution may
              be made by any party or by the decedent's successor or
              representative. If the motion is not made within 90 days after
              service of a statement noting the death, the action by or against
              the decedent must be dismissed. . . .

        (d) Public Officers; Death or Separation from Office. An action does
        not abate when a public officer who is a party in an official capacity

                                            4
Case 1:19-cv-01471-DDD-JPM Document 46 Filed 02/05/21 Page 5 of 10 PageID #: 174




         dies, resigns, or otherwise ceases to hold office while the action is
         pending. The officer's successor is automatically substituted as a
         party. Later proceedings should be in the substituted party's name,
         but any misnomer not affecting the parties' substantial rights must be
         disregarded. The court may order substitution at any time, but the
         absence of such an order does not affect the substitution.

         “The general term ‘public officer’ . . . comprises Federal, State, and local

  officers.”   Rule 25, Advisory Committee Notes, Note to Subdivision (d)(1).      “In

  general [Rule 25(d)] will apply whenever effective relief would call for corrective

  behavior by the one then having official status and power, rather than one who has

  lost that status and power through ceasing to hold office.” Note to Subdivision

  (d)(1); see also Kentucky v. Graham, 473 U.S. 159, 166 n. 11 (1985); Aschan v.

  Auger, 861 F.2d 520, 521 n. 2 (8th Cir. 1988) (automatically substituting new

  warden in his official capacity for deceased warden defendant in a habeas corpus

  action); American Civil Liberties Union of Mississippi, Inc. v. Finch, 638 F.2d 1336,

  1341-42 (5th Cir. 1981); Muslow v. Board of Supervisors of Louisiana States

  University, 2020 WL 4471647, * 11 (E.D. La. 2020);

         Dixon has not alleged any kind of personal involvement by Warden Myers in

  the events alleged.   Therefore, Warden Myers will only be added in his official

  capacity only, as set forth in Rule 25(d). Accordingly, Dixon’s Motion to Amend to

  substitute Warden Myers for Warden McCain (ECF No. 41) is granted. Warden

  Myers in his official capacity is substituted for Warden Sandy McCain pursuant to

  Rule 25(d). 3


  3The Clerk of Court’s office terminated Warden McCain on the docket on the day the
  Suggestion of Death was filed.


                                           5
Case 1:19-cv-01471-DDD-JPM Document 46 Filed 02/05/21 Page 6 of 10 PageID #: 175




        B.      Dixon’s Motion to Amend to add Gremillion, Cormier, and Coody as
                Defendants is granted.

        Dixon also moves to Amend the Complaint (ECF No. 41) to add named

  defendants instead of the previously unnamed prison officials: Kathy Gremillion,

  LPN for Medical Officer 1; Heather Cormier, NPC as Medical Officer 2; and Captain

  Stephen Coody as Guard Officer 1.

        Rule 15 of the Federal Rules of Civil Procedure mandates that leave to

  amend “be freely given when justice so requires.”           Fed. R. Civ. P. 15(a).

  Determining when justice requires permission to amend rests within the discretion

  of the trial court. See Bisby v. Garza, 2008 WL 465320, at *1 (S.D. Tex. 2008)

  (citing Zenith Radio Corp. v. Hazeltine Research, Inc., 401 U.S. 321, 330 (1971);

  Nilsen v. City of Moss Point, Miss., 621 F. 2d 117, 122 (5th Cir. 1980)). However,

  joinder of additional defendants in an action requires permission from the court,

  and the defendants must be involved in the same transaction or occurrence, with

  common questions of law or fact, as the originally named defendants. Fed. R. Civ.

  P. Rule 20.    In exercising its discretion in considering a motion to amend a

  complaint, the district court may consider, among other factors, undue delay,

  dilatory motive on the part of the movant, and undue prejudice to the opposing

  party by virtue of allowing the amendment. See Bisby, 2008 WL 465320, at *1

  (citing Daves v. Payless Cashways, Inc., 661 F. 2d 1022, 1024 (5th Cir. 1981)).

        Dixon contends the delay in identifying the medical officers and guard was

  due to the fact that he initially sent his discovery request to the wrong address and,

  after that was corrected, defense counsel was replaced. ECF Nos. 35, 38 at p. 2. It

                                            6
Case 1:19-cv-01471-DDD-JPM Document 46 Filed 02/05/21 Page 7 of 10 PageID #: 176




  is noted that defense counsel was recently replaced again (ECF Nos. 42, 43), and

  that Defendants have never answered the Complaints.

        It does not appear that Dixon has a dilatory motive or has unduly delayed his

  attempts to discover of the names of the unidentified officers. It is further noted

  that the original Plan of Work was upset (ECF No. 26), and an Amended Plan of

  Work was ordered (ECF No. 26) but never filed. Therefore, delays in this case

  appear to be equally attributable to both sides.

        Also, Dixon’s original Complaint identified two unnamed medical officers and

  an unnamed guard as Defendants, and specified the acts and omissions of each.

  Therefore, Defendants are not surprised or prejudiced by the identification and

  addition of those individuals.

        Because Dixon’s proposed amendment is neither unduly late nor prejudicial

  to Defendants, Dixon’s Motion to Amend (ECF No. 41) to add Gremillion, Cormier,

  and Coody as Defendants is granted.

        C.     Dixon’s Motion to Amend to add the Louisiana DPSC as a Defendant is
               denied.

        Dixon seeks to add the Louisiana DPSC as a Defendant because it is

  responsible and liable for the RLCC premises, responsible for the inmates in its

  care, and liable under state law for the acts and omissions of its employees.

        The Eleventh Amendment to the U.S. Constitution bars all suits in law or

  equity against an unconsenting state. See Neuwirth v. Louisiana State Board of

  Dentistry, 845 F.2d 553, 556 (5th Cir. 1988). Under La. R.S. 13:5106, the state of

  Louisiana has not waived her immunity under the Eleventh Amendment from suit

                                            7
Case 1:19-cv-01471-DDD-JPM Document 46 Filed 02/05/21 Page 8 of 10 PageID #: 177




  in federal court. It is established that the Louisiana DPSC is an arm of the State of

  Louisiana and is entitled to Eleventh Amendment immunity.          See Anderson v.

  Phelps, 655 F. Supp. 560, 563-64 (M.D. La. 1985); see also Courville v. Corrections

  Corp. of America, 2015 WL 3651299 (W.D. La. 2015); Loya v. Texas Dept. of

  Corrections, 878 F.2d 860, 861 (5th Cir. 1989); Rowe v. Summers, 1998 WL 71645,

  *2 (E.D. La. 1998); Hltberg v. State, 1998 WL 30288, *4 (E.D. La. 1998); Brown v.

  Bonvillain, 1997 WL 162155, *3 (E.D. La. 1997).          The principle of Eleventh

  Amendment immunity “applies as well to state-law claims brought under federal

  court under pendent jurisdiction”. See Hayes v. Department of Public Safety &

  Corrections, 2017 WL 4295142, at *2 (W.D. La. 2017) (citing Pennhurst State

  School & Hospital v Halderman, 465 U.S. 89, 121 (1984)).

        Because the DPSC is absolutely immune from suit under the Eleventh

  Amendment, Dixon’s Motion to Amend Complaint (ECF No. 41) to add the

  Louisiana DPSC as a Defendant is denied.

        D.     Dixon’s Request for Extension of Time (ECF No. 38) should be denied
               as moot.

        Dixon filed a Request for Extension of Time (ECF No. 38) seeking additional

  time in which to discover the names of the unknown medical officers. Dixon then

  filed a Motion for Leave to File a Second Amended Complaint (ECF Nos. 39, 41),

  seeking (in part) to substitute: Kathy Gremillion, LPN as Medical Officer 1;

  Heather Cormier, NPC as Medical Officer 2; and Captain Stephen Coody as Guard

  Officer 1. Because Dixon has discovered the names of the unknown medical officers,

  his Request for Extension of Time (ECF No. 38) should be denied as moot.

                                           8
Case 1:19-cv-01471-DDD-JPM Document 46 Filed 02/05/21 Page 9 of 10 PageID #: 178




         E.    Defendants’ first Motion to Dismiss should be dismissed as moot.

         Defendants’ first Motion to Dismiss the original Complaint (ECF No. 15) was

  generally addressed by Dixon’s first Amended Complaint (ECF No. 19). Currently

  pending before the Court is Defendants’ second Motion to Dismiss (ECF No. 27),

  asking the Court to dismiss the first Amended Complaint. Accordingly, Defendants

  first Motion to Dismiss (ECF No. 15) is DENIED AS MOOT.

  III.   Conclusion

         Based on the foregoing, IT IS ORDERED that Dixon’s Motion to Amend

  Complaint (ECF No. 41) is GRANTED IN PART to substitute Warden Marcus

  Myers (“Myers”) for Warden Sandy McCain: (1)Dixon’s action again Warden Sandy

  McCain is DISMISSED and (2) Warden Myers in his official capacity is substituted

  for Warden McCain.

         IT IS ORDERED that Dixon’s Motion to Amend Complaint (ECF No. 41) is

  GRANTED IN PART to add as Defendants: Kathy Gremillion, LPN for Medical

  Officer 1; Heather Cormier, NPC as Medical Officer 2; and Captain Stephen Coody

  as Guard Officer 1.

         IT IS ORDERED that Dixon’s Motion to Amend Complaint (ECF No. 41) is

  DENIED IN PART to deny the addition of the Louisiana DPSC as a Defendant.

         IT IS ORDERED that Dixon’s Request for Extension of Time (ECF No. 38) is

  DENIED AS MOOT.

         IT IS ORDERED that Defendants’ first Motion to Dismiss (ECF No. 15) is

  DENIED AS MOOT.



                                           9
Case 1:19-cv-01471-DDD-JPM Document 46 Filed 02/05/21 Page 10 of 10 PageID #: 179




        SIGNED on Friday, February 5, 2021.



                                                 ______________________________
                                                 Joseph H.L. Perez-Montes
                                                 United States Magistrate Judge




                                       10
